COURT OF APPEALS
CATHERINE STONE                   FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                  SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                   WWW.4THCOA.COURTS.STATE.TX.US                            TELEPHONE
REBECA C. MARTINEZ                                                                         (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                        FACSIMILE NO.
  JUSTICES                                                                                 (210) 335-2762




                                           October 11, 2013

         Susan D. Reed                                   Michael Stephen Raign
         District Attorney, Bexar County                 Attorney At Law
         Paul Elizondo Tower 1                           115 E. Travis, Suite 333
         101 W. Nueva suite 370                          San Antonio, TX 78205
         San Antonio, TX 78205

         RE:    Court of Appeals Number: 04-13-00454-CV and 04-13-00455-CV
                Trial Court Case Number:     2013MH1871 and 2013MH1959
                Style: The State of Texas for the Best Interest and Protection of S.S.



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                If you should have any questions, please do not hesitate to contact me.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK


                                                              _____________________________
                                                              Elizabeth Montoya
                                                              Deputy Clerk, Ext. 53857


         cc: Gerard Rickhoff
         Maria E. Fattahi
         Laura E. Durbin